Cameline Means, while the wife of Ephraim Means, made her will, and some time thereafter, being a widow, married Jason Carr, and during such coverture verbally declared said paper-writing to be her last will and testament without any further execution thereof, in accordance with the statute.
The court below adjudged the paper-writing not to be the last will and testament of Cameline Means, upon the ground that it was revoked by her subsequent marriage, and that her verbal declarations could not constitute a reexecution and republication of it. We think the ruling sound.
In respect to her capacity to make a will, the feme covert stands upon the same footing as the feme sole. Her will is revoked by subsequent marriage, as much so as if she were a feme sole when she made it, and then married. The right of a married woman to make a will is (249) guaranteed by the Constitution, but that in no way affects the statute declaring that such a will may be revoked by another marriage contracted after the will was made. Revisal, sec. 3116.
Affirmed. *Page 211